           Case 2:20-cv-00136-JM Document 4 Filed 08/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BRIAN W. RAY                                                                     PETITIONER


VS.                            2:20-CV-00136-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI – Forrest City                                                              RESPONDENT


                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed, and time for filing objections has

expired. After careful consideration, the Court concludes that the Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT Petitioner Brian Ray’s 28 U.S.C. § 2241 Petition

for a Writ of Habeas Corpus, Doc. 1, is DENIED without prejudice.

       DATED this 4th day of August, 2020.

                                            ____________________________________
                                            UNITED STATES DISTRICT JUDGE
